In an action to recover damages for wrongful death and conscious pain and suffering, defendant appeals from a resettled judgment of the Supreme Court, Nassau County (Roncallo, J.), entered March 25,1981, which, after a jury trial, is in favor of plaintiff in the principal sums of (1) $200,000 on the cause of action for conscious pain and suffering, and (2) $100,000 on the cause of action for wrongful death. Resettled judgment reversed, on the law, without costs or disbursements, and new trial granted limited to the issue of damages only, unless plaintiff, within 20 days after service upon her of a copy of the order to be made hereon with notice of entry, shall serve and file in the office of the clerk of the Supreme Court, Nassau County, a written stipulation consenting to reduce the verdicts in her favor to $100,000 on the cause of action for conscious pain and suffering and to $75,000 on the cause of action for wrongful death, and to the entry of an amended resettled judgment accordingly, in which event, the resettled judgment, as so reduced and amended, is affirmed, without costs or disbursements. The verdicts were excessive to the extent indicated. Damiani, J. P., Mangano, Weinstein and Bracken, JJ., concur.